UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Case No. 2:17-cr-240
v. Chief Judge Edmund A. Sargus, Jr.

SCOTT W. ATWAY,
Defendant.

M
On October 2, 2018, the Court held a hearing on Defendant Scott Atway’s Motion to
Withdraw Guilty Plea. (ECF No. 36.) For the reasons stated on the record during that hearing,
Defendant’s Motion is DENIED.

IT IS SO ORDERED.

¢o-'z»)~OW /(/\/

DATE EDM A. SARGUS, JR.
CHI ITED S'I`A'I`ES DISTRICT JUDGE

